UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8006



AHMAD CLARENCE GARLAND,

                                              Plaintiff - Appellant,

          versus


WILLIAM D. CATOE, Director, South Carolina
Department of Corrections; C. RUSHTON, Warden,
McCormick    Correctional    Institution;    L.
CARTLEDGE,    Associate    Warden,    McCormick
Correctional    Institution;     C.    KENDALL,
Associate   Warden,   McCormick    Correctional
Institution;   S.   LEWIS,   Major,   McCormick
Correctional Institution; I. CULBREATH, Inmate
Grievance Counselor, McCormick Correctional
Institution;     GEORGE     LONG,     McCormick
Correctional Institution; J. REED, McCormick
Correctional Institution; RICHARD P. STROKES,

                                             Defendants - Appellees,

          and


PHILIP MORRIS, USA,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Dennis W. Shedd, District Judge.
(CA-00-3024-4-19BF)


Submitted:   March 21, 2002                 Decided:   March 28, 2002
Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ahmad Clarence Garland, Appellant Pro Se. Steven Michael Pruitt,
MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ahmad Clarence Garland appeals the district court’s order

denying   relief   on    his    42   U.S.C.A.   §   1983    (West    Supp.   2001)

complaint.     We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.         See Garland v. Catoe, No. CA-00-3024-4-19BF

(D.S.C. Nov. 7, 2001).         We dispense with oral argument because the

facts   and   legal    contentions     are   adequately      presented     in   the

materials     before    the    court   and   argument      would    not   aid   the

decisional process.



                                                                          AFFIRMED



                                        2